Citation Nr: 0126851	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service connected 
chronic kidney disease with renal calculi, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In his substantive appeal, received in September 2001, the 
veteran stated he cannot work at all, and that he has little 
use of his arms and shoulders.  He is service-connected for 
the residuals of a dislocated left clavicle with traumatic 
arthritis.  A claim for a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service connected disabilities is thus inferred.  This 
matter is referred to the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
review.

Initially, the Board notes that the law changed significantly 
during the pendency of the appellant's appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  Additionally, on August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran's initial claim, received in June 2000, was for 
entitlement to service connection for kidney disease.  At the 
time, he was service connected for renal calculi.  He 
underwent VA examination in January 2001.  Based on this 
examination report, which showed a history of multiple stone 
passages requiring hospitalization in the past, the RO 
increased the evaluation assigned his renal calculi, under 
Diagnostic Code 7510, from 10 percent to 30 percent.  In 
August 2001, an examiner reviewed the veteran's record and 
took his history.  The examiner opined that the veteran's 
chronic renal disease was likely related to the multiple 
renal calculi he had passed over the years.  Accordingly, the 
RO issued a rating decision in September 2001 in which it 
granted service connection for chronic renal disease and, 
evaluating the two conditions together as required under 
38 C.F.R. § 4.115a (2001), granted a 60 percent evaluation 
under Diagnostic Code 7530.  This increase was based on 
creatinine levels of 3.3.  A higher level could be warranted 
for persistent edema and albuminuria, BUN more than 80 mg 
percent, creatinine 4 to 8 mg percent, or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.

A review of the August 2001 VA examination report indicates 
that, while the examiner took a medical history from the 
veteran, he did not examine the veteran except to obtain 
laboratory results.  These results show a creatinine level of 
3.9.  There are no findings listed for albuminuria, edema, or 
hypertension levels.  Nor are there observations concerning 
the veteran's general health or recent history of general 
health.  A report of examination conducted in January 2001 
reflects findings of elevated BUN levels, and complaints of 
nocturia X5, urinary frequency, and occasional bouts of 
hematuria and dysuria.  Similar to the August 2001 report, 
there are no findings of hypertension levels or observations 
of the veteran's general health.  These examinations 
therefore provide an insufficient basis upon which to 
evaluate the veteran's newly combined disability.  The Board 
finds further examination is required to determine the nature 
and extent of the veteran's current kidney condition.  See 66 
Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In addition, the most recent VA treatment records present in 
the claims file are dated in May 2000.  In August 2000, the 
veteran indicated that he receives all treatment for his 
kidney condition at VA Medical Center (MC) North Little Rock, 
Arkansas.  These records must be obtained.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his kidney 
condition.  The RO should also request 
the veteran to authorized release of 
private medical records to VA.  The RO 
should request that all identified health 
care providers furnish copies of 
treatment records for the veteran that 
are not already of record.  In 
particular, the RO should obtain records 
of treatment accorded the veteran at the 
VAMC in North Little Rock, Arkansas that 
are not already of record.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and extent of his service-
connected kidney condition.  The claims 
file must be made available to the 
examiner.  The examiner should identify 
all renal pathologies.  All indicated 
tests and studies should be accomplished.  
To the extent possible, the examiner 
should identify the pathologies in 
accordance with the appropriate diagnostic 
codes including the presence or absence of 
albuminuria, BUN 40, creatinine, and 
edema; observations of the veteran's 
general health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; and the level of 
hypertension, if present, or decreased 
function of other organs, especially of 
the cardiovascular system.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




